Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
Figures 4 and 5 should be designated by a legend such as --Prior Art—because, as described in the Background section of Applicant’s specification, only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of an informality: for proper grammar, the phrase “in deformation” should be changed to something similar to “when deformed”.  Claims 2-4 are objected to because of an informality:  the word “an” should be inserted before “uneven shape”. Claims 5, 8, and 11 are objected to because of an informality: the word “The” in the second line should be lowercase.  Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the gas filled chamber. There is insufficient antecedent basis for this limitation.
Claims 2-13 are rejected for depending from claim 1.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 3, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,186,178 (“Darroux”).
Regarding claim 1, Darroux discloses an accumulator (1) comprising: an accumulator housing (11/12) provided with a gas filling opening (figs. 1-2, col. 3 lines 1-26, wherein the gas filling opening is interpreted as comprising elements 15/61/62/63, of which at least a portion of the gas filling opening is provided in the housing); a diaphragm (2) having flexibility provided inside the accumulator housing to contact an opening peripheral edge of the gas filling opening in deformation accompanying a pressure fluctuation. Darroux teaches the diaphragm capable of contacting the opening peripheral edges of holes 61 due to pressure fluctuations (col. 3 lines 50-58).
Darroux further discloses a communication passage (62) which allows communication between a space (63) in the gas filling opening and the gas filled chamber in a state where the diaphragm contacts the opening peripheral edge of the gas filling opening. When the diaphragm is partially covering the peripheral edges of holes 61, the space 63 within the gas opening will still be in communication with passages 62 and the holes 61 which lead to the gas chamber (figs. 1-2). 
Claim 3 recites the communication passage is generated by uneven shape provided in the opening peripheral edge of the gas filling opening. As illustrated in fig. 2 of Darroux, the passages 62 are formed by a grooves, i.e. uneven shapes, extending from the peripheral edges of the holes 61.
Claim 9 recites the uneven shape has a projection shape. Darroux discloses a groove 62 extending from the opening peripheral edge (fig. 2). Thus, the walls of the groove that extend upward from the bottom of the groove have a projection shape. 
Regarding claim 10, Darroux further discloses the uneven shape has a groove shape (fig. 2, col. 3 lines 16-19).

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over KR101166371 (“Kim”) in view of JP58-149601 (“JP601”).
Regarding claim 1, Kim teaches an accumulator (para. [0001], wherein all references to the Kim specification refer to the machine translation provided herewith) comprising: an accumulator housing (components 10 & 20 of fig. 2, page 2) provided with a gas filling opening (element 14, page 2); a diaphragm (30) having flexibility provided inside the accumulator housing to contact an opening peripheral edge of the gas filling opening in deformation accompanying a pressure fluctuation (fig. 4, pages 2-3), and a space in the gas filling opening (fig. 4, wherein gas inlet 14 comprises a channel delimiting a space). 
Kim fails to explicitly teach a communication passage which allows communication between a space in the gas filling opening and the gas filled chamber in a state where the diaphragm contacts the opening peripheral edge of the gas filling opening. However, this would have been obvious in view of JP601. 
JP601 is also directed to an accumulator (pages 2-3, wherein all references to JP601 refer to the document submitted with the IDS filed on December 19, 2019). JP601 teaches that when the flexible element 11 contacts the peripheral edge of the gas opening that air may be trapped in pockets within the gas chamber (fig. 2, page 3). Thus, JP601 teaches that it is known to provide grooves 124 or holes 125 adjacent the gas opening that allow the gas opening to be in fluid communication with the rest of the gas chamber when the diaphragm 11 is covering the gas opening (figs. 3 & 4, pages 3-5).
In this case, both Kim and JP601 teach an accumulator wherein a flexible element is configured to cover a gas opening. JP601 teaches one of skill in the art that a flexible element covering a gas opening can leave pockets of trapped air elsewhere within the accumulator, thus, it is known to provide grooves and/or holes allowing the space within the gas opening to communicate with rest of the gas chamber when the diaphragm covers the gas opening. Therefore, in order to prevent pockets of air having differing pressures when the diaphragm is contacting the opening peripheral edge, it would be obvious to provide grooves on the interior surface of housing 10 of Kim that extend outward from the opening peripheral edge and allow the gas opening to be in fluid communication with the rest of the gas chamber 12.
Claim 3 recites the communication passage is generated by uneven shape provided in the opening peripheral edge of the gas filling opening. As detailed in the rejection to claim 1 above, Kim et al. teaches grooves, i.e. an uneven shape, extending from the opening peripheral edge.
Claim 8 recites the uneven shape is radially provided with a plurality of uneven-shaped portions. As detailed in the rejection to claim 1 above, Kim has been modified to have a plurality of grooves extending radially from the peripheral edge of the opening (fig. 3 of JP601).
Claim 9 recites the uneven shape has a projection shape. As detailed in the rejection to claim 1 above, Kim has been modified to have a plurality of grooves, delimited by a plurality of projections, extending radially from the peripheral edge of the opening (fig. 3 of JP601). 
Claim 10 recites the uneven shape has a groove shape. As detailed in the rejection to claim 1 above, Kim has been modified to have a plurality of grooves extending radially from the peripheral edge of the opening (fig. 3 of JP601).
Claims 2, 4-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. as applied to claim 1 above, and further in view of US Patent No. 2,543,585 (“Miller”).
Regarding claim 2, Kim et al. fail to explicitly teach the communication passage is generated by uneven shape provided in the diaphragm. However, this would have been obvious in view of Miller.
Miller is also directed to an accumulator having a flexible element separating the liquid and gas chambers (col. 1 lines 1-6). Miller also teaches that flexible elements don’t expand and contract uniformly, thus causing the flexible element to trap fluid when sealing an opening (col. 1 line 53 – col. 2 line 12). Thus, Miller teaches that the portion of the flexible element that covers the opening is provided with projections 30 that delimit grooves so that the space within the opening can be in fluid communication with the interior of the accumulator (fig. 2, col. 3 line 66 – col 4 line 45).
In this case, both Kim et al. and Miller are concerned with maintaining fluid communication between the interior of the accumulator and the space within the opening when the flexible element covers the opening. While Kim et al. teach to provide grooves on the accumulator housing, Miller teaches that grooves and projections can be provided on the flexible element instead. Since the diaphragm of Kim comprises a rivet 40 with a flat head that covers the opening, it would be predictable to form projections on the rivet head that delimit grooves in order to keep the space within the opening in fluid communication with the interior of the accumulator. Thus, it would be obvious to modify the diaphragm of Kim et al. such that the rivet head comprises projections that delimit grooves therebetween.
Claim 4 recites the communication passage is generated by uneven shape provided in both the diaphragm and the opening peripheral edge of the gas filling opening. As detailed in the rejection to claim 1 above, Kim et al. teaches grooves, i.e. an uneven shape, extending from the opening peripheral edge. Further, it is obvious to also provide projections/grooves in the diaphragm as detailed in the rejection to claim 2 above. While neither JP601 nor Miller teach providing grooves on both the diaphragm and the edge of the opening, providing grooves on both will provide the expected result of creating a larger communication area. Thus, merely adding/duplicating the grooves on the diaphragm has no patentable significance. See MPEP 2144.04(VI)(B).
Claim 5 recites the uneven shape is radially provided with a plurality of uneven-shaped portions. As detailed in the rejection to claim 2 above, the diaphragm of Kim was modified to comprise a plurality of projections (fig. 2 of Miller).
Claim 6 recites the uneven shape has a projection shape. As detailed in the rejection to claim 2 above, the diaphragm of Kim was modified to comprise a plurality of projections (fig. 2 of Miller).
Claim 7 recites the uneven shape has a groove shape. As detailed in the rejection to claim 2 above, the diaphragm of Kim was modified to comprise a plurality of projections that delimit a plurality of grooves 31 therebetween (fig. 2 of Miller).
Claim 11 recites the uneven shape is radially provided with a plurality of uneven-shaped portions. As detailed in the rejection to claim 4 above, the diaphragm of Kim was modified to comprise a plurality of projections delimiting grooves (fig. 2 of Miller), and, the accumulator was modified to have a plurality of grooves extending radially from the opening peripheral edge (fig. 3 of JP601).
Claim 12 recites the uneven shape has a projection shape. As detailed in the rejection to claim 4 above, the diaphragm of Kim was modified to comprise a plurality of projections delimiting grooves (fig. 2 of Miller), and, the accumulator was modified to have a plurality of projections delimiting grooves extending radially from the peripheral edge of the opening (fig. 3 of JP601).
Claim 13 recites the uneven shape has a groove shape. As detailed in the rejection to claim 4 above, the diaphragm of Kim was modified to comprise a plurality of projections delimiting grooves (fig. 2 of Miller), and, the accumulator was modified to have a plurality of grooves extending radially from the peripheral edge of the opening (fig. 3 of JP601).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”